In re: State of Louisiana through District Attorney, Harry F. Connick, Parish of Orleans applying for writ of certiorari.
Writ granted. In the event the defendant is convicted of a capital offense, a sentencing hearing should be provided as authorized by La.C.Cr.P. arts. 905-905.9 (as added by Acts 1976, No. 694). The writ is granted without prejudice to the defendant’s right to object to the sentencing procedure and to assign such procedure as error on appeal, if convicted. The trial court’s order is accordingly reversed.